     Case 2:20-cv-02303-CBM-MAA Document 50 Filed 06/17/21 Page 1 of 4 Page ID #:544




 1     POMERANTZ LLP
 2     Joshua B. Silverman (pro hac vice)
       Jared M. Schneider (pro hac vice)
 3     10 South La Salle Street, Suite 3505
       Chicago, Illinois 60603
 4     Telephone: (312) 377-1181
       Facsimile: (312) 377-1184
 5     jsilverman@pomlaw.com
       jschneider@pomlaw.com
 6     [Additional Counsel on Signature Page]
 7     Co-Lead Counsel for Plaintiffs
 8
 9                             UNITED STATES DISTRICT COURT
10
                              CENTRAL DISTRICT OF CALIFORNIA

11      CHRIS HASHEM, Individually and          Case No. 2:20-cv-02303
12      on Behalf of All Others Similarly
        Situated,                               PLAINTIFFS’ NOTICE OF
13                                              UNOPPOSED MOTION FOR
                                                PRELIMINARY APPROVAL
14               Plaintiff,                     OF CLASS ACTION
                                                SETTLEMENT AND NOTICE
15                                              TO THE SETTLEMENT CLASS
                 v.
16

17                                   Date: July 20, 2021
        NMC HEALTH PLC, PRASANTH
                                     Time: 10:00 AM
18      MANGHAT,    KHALIFA     BIN
                                     Hon. Consuelo B. Marshall
        BHUTTI, PRASHANTH SHENOY,
19                                   Courtroom: 8B
        H.J. MARK TOMPKINS, and B.R.
20      SHETTY,
                                     CLASS ACTION
21               Defendants.
22

23

24

25

26

27
     Case 2:20-cv-02303-CBM-MAA Document 50 Filed 06/17/21 Page 2 of 4 Page ID #:545




 1     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2           PLEASE TAKE NOTICE that on July 20, 2021, at 10:00 a.m., or as soon
 3     thereafter as the matter may be heard, in Courtroom 8B of the Honorable Consuelo
 4     B. Marshall, United States District Judge for the Central District of California,
 5     located at 350 West First Street, Los Angeles, California, Lead Plaintiffs Chris
 6     Hashem, Shengming Huang, and Abdul Razeq Abdul (“Plaintiffs”) will, and hereby
 7     do, move this Court for an Order preliminarily approving the proposed partial
 8     settlement as to Defendant Tompkins only, approving the form and manner of notice
 9     of the proposed settlement to the Settlement Class, and scheduling a final approval
10     hearing for a date at the Court’s convenience. Defendant Tompkins does not oppose
11     the relief requested by this motion. This Motion is based on this Notice of Motion,
12     the accompanying Memorandum of Law and exhibits thereto, the pleadings and
13     other filings in this matter, and other evidence and argument that may be presented
14     prior to the Court’s decision on this Motion. Pursuant to L.R. 7-3, counsel for
15     Plaintiffs and Tompkins conferred extensively on the filing of this motion and the
16     underlying Settlement Stipulation throughout May and early June, 2021.
17

18     Dated: June 17, 2021                  Respectfully submitted,
19                                           POMERANTZ LLP

20                                          By: /s/ Joshua B. Silverman
21
                                                Joshua B. Silverman (pro hac vice)
                                                Jared M. Schneider (pro hac vice)
22                                              10 South La Salle Street, Suite 3505
                                                Chicago, Illinois 60603
23                                              Telephone: (312) 377-1181
                                                Facsimile: (312) 377-1184
24                                              jbsilverman@pomlaw.com
25                                              jschneider@pomlaw.com

26                                           THE ROSEN LAW FIRM, P.A.
27

                                                 1
     Case 2:20-cv-02303-CBM-MAA Document 50 Filed 06/17/21 Page 3 of 4 Page ID #:546




                                                 Laurence M. Rosen (SBN 219683)
 1                                               355 South Grand Avenue, Suite 2450
 2                                               Los Angeles, California 90071
                                                 Telephone: (213) 785-2610
 3                                               Facsimile: (213) 226-4684
                                                 Email: lrosen@rosenlegal.com
 4

 5
                                                 Nicholas Manningham
                                                 275 Madison Avenue, 40th Floor
 6                                               New York, New York 10016
                                                 Telephone: (212) 686-1060
 7                                               Facsimile: (212) 202-3827
                                                 Email: nmanningham@rosenlegal.com
 8
 9                                               Counsel for Lead Plaintiffs

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                             2
     Case 2:20-cv-02303-CBM-MAA Document 50 Filed 06/17/21 Page 4 of 4 Page ID #:547




 1                   PROOF OF SERVICE BY ELECTRONIC POSTING
 2        I, the undersigned say:
 3        I am not a party to the above case, and am over eighteen years old. On June 17,
 4     2021, I served true and correct copies of the foregoing document, by posting the
 5     document electronically to the ECF website of the United States District Court for
 6     the Central District of California, for receipt electronically by the parties listed on
 7     the Court’s Service List. I affirm under penalty of perjury under the laws of the
 8     United States of America that the foregoing is true and correct. Executed on this
 9     June 17, 2021 at Chicago, Illinois.
10

11

12                                                     /s/ Jared M. Schneider
                                                       Jared M. Schneider
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                   3
